ORDER
PER CURIAM.
Kim Turner (hereinafter, “Movant”) was convicted of assault in the second degree, Section 565.060 RSMo (2000), and armed criminal action, Section 571.015 RSMo (2000). Movant was sentenced to a total of twelve years imprisonment. This Court affirmed her conviction. State v. Turner, 25 S.W.3d 677 (Mo.App. E.D.2000).
Movant now appeals from the judgment denying part of her Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing. Movant alleges that she received ineffective assistance of counsel in that her trial attorney failed to object during voir dire to the prosecutor’s comments on Movant’s right not to testify or to present evidence in her defense, and she received ineffective assistance of appellate counsel for failing to raise the claim of plain error to the prosecutor’s same statements in her direct appeal.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Rule 29.15(k); State v. Driver, 912 S.W.2d 52, 54 (Mo. banc 1995). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value.
We affirm the judgment of the motion court. Rule 84.16(b).